DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on February 7, 2019. Claims 1-34 are pending and are examined below.

Claim Objections
Claim 1 is objected to because of the following informalities: the preamble is missing an appropriate colon. Appropriate correction is required.
Claim 26 is objected to because of the following informalities: the recitation “wherein flight vehicle” appears grammatically incorrect. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. US 9946267 B2, over claims 1-23 of U.S. Patent No. US 10901433 B2, and claims 1-25 of U.S. Patent No. US 11216012 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are nearly identical but for immaterial differences.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, the recitation “a large change” is vague and indefinite. It is unclear from the claim and Applicant’s Specification what constitutes large in order to ascertain the metes and bounds of the claim. The claim is ambiguous in that it is unclear whether “large” is simply when a threshold has been exceeded, or large refers to some unknown amount beyond a threshold. Applicant’s Specification does not remedy this ambiguity. Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure.
As to claim 15, the recitation “the height of the non-fixed portion and the fixed portion are designed to enable the desired center of mass” is vague and indefinite. As claimed, it is unclear how height limits the claimed invention. It is unclear if height is a measurement of each component, i.e. a vertical thickness of each structural component, a measurement of relationships between each structural component, or some other measurement entirely. Additionally, if height is a measurement of a relationship between the fixed and non-fixed portions, it is unclear how height is defined, because the measurement of the distance between the fixed and non-fixed portions is constantly changing as the purpose of the invention appears to be responsive to that change. Therefore, it is unclear what is being claimed in light of Applicant’s original disclosure.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 15-18, 20, 23, 26-29, 31, 32, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudary, US 20150331427 A1, hereinafter referred to as Chaudary.
As to claim 1, Chaudary discloses a flight vehicle comprising
a fixed portion (Quadrotor – See at least ¶24 and Fig. 1);
a non-fixed portion coupled to the fixed portion by a plurality of tensile coupling mechanisms that allow the non-fixed portion to move relative to the fixed portion by at least one of both tilting and rotating about the planar axis (Slung payload connected by plurality of tethers – See at least ¶24 and Fig. 1);
a sensor adapted to detect a perturbation in planar position of a non-fixed portion of a flight vehicle that results from at least one of tilt in one or more directions transverse to a planar axis of the non-fixed portion, and rotation in one or more directions along the planar axis (Payload angles, i.e. changes in position of non-fixed portion relative to fixed portion – See at least Abstract; Sensors – See at least ¶24; Payload angle via sensor inputs – See at least ¶34);
circuitry adapted to calculate a directional adjustment of the fixed portion in response to the perturbation in planar position, by 1) identifying a degree of the perturbation in planar position of the non-fixed portion relative to the fixed portion, and 2) calculating an angular velocity for the directional adjustment of the fixed portion from a) a rate of change in the tilt in one or more directions transverse to the planar axis of the non-fixed portion, and b) a rate of change in the rotation in one or more directions along the planar axis; moving the fixed portion in a direction of re-orientation with the non-fixed portion according to the directional adjustment, at a specific angular velocity in Angle of payload – See at least Abstract; Rate of change – See at least ¶23; Angle with respect to horizon – See at least ¶26 and Figs. 2A-2C; Derivative function – See at least ¶35; Adjust pitch and roll in order to damp payload swing – See at least ¶30); and
circuitry adapted to determine, from the degree of perturbation, whether one or more of the tilt and the rotation exceeds preset maximum threshold values, wherein the fixed portion is oriented to stabilize the flight vehicle to compensate for the degree of perturbation where the one or more of the tilt and rotation exceed the preset threshold values (ON/OFF determination with respect to thresholds – See at least ¶37).
Chaudary fails to explicitly disclose adjusting one or more propulsion forces to maintain an altitude of the flight vehicle in response to the directional adjustment of the fixed portion. However, Chaudary teaches maintaining a position of a flight vehicle (See at least ¶29). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Chaudary and include the feature of altitude, because altitude is a basic component of the position disclosed by Chaudary.

As to claim 2, Chaudary discloses the preset maximum threshold values are variable depending on a load carried by the non-fixed portion, the load including at least one of a person and/or a payload (Other threshold angles may be chosen depending on expected load - See at least ¶37).

As to claim 3, Chaudary discloses the flight vehicle is a multi-rotor flying device (Multi-rotor flying device – See at least Fig. 1).

As to claim 4, Chaudary discloses circuitry adapted to determine, from the degree of perturbation, whether one or more of the tilt and the rotation exceeds preset maximum threshold values comprises a plurality of sensors positioned on one or both of the non-fixed portion and the fixed portion and adapted to sense the at least one of tilt and rotation of the non-fixed portion relative to the fixed portion (Sensor inputs to derive tether angles – See at least ¶32; Payload angle measurement and payload angle signal – See at least ¶35).

As to claim 5, Chaudary discloses the sensors are adapted to determine a large change in center of mass beyond preset maximum threshold values, wherein the sensors comprise a plurality of sensors positioned on one or both of the non-fixed portion and the fixed portion (Payload angle thresholds – See at least ¶37; Examiner notes payload movement effects changes in center of mass; Sensors – See at least ¶24).

As to claim 6, Chaudary discloses the degree of perturbation includes a direction and a magnitude (Sign indicates direction - See at least ¶37; Absolute value function indicates magnitude - See at least ¶37).

As to claim 7, Chaudary discloses the plurality of sensors positioned one or both of the non-fixed portion and the fixed portion measure at least one of a relative degree of tilt and a relative degree of rotation (Sensor inputs to derive tether angles – See at least ¶32).

As to claim 8, Chaudary discloses the plurality of sensors measure the at least one of the relative degree of tilt and the relative degree of rotation from a comparison to one or more of an outside frame, a gravitational direction, and a ground (Relative to frame, item 120 - See at least ¶26 and Figs. 2A-2C).

As to claim 9, Chaudary discloses the circuitry adapted to calculate a directional adjustment of the fixed portion further comprises circuitry adapted to calculate at least one of a tilt differential over time and a rotation differential over time to identify the degree of perturbation and circuitry adapted to calculate the rate of change in the tilt and the rate of change in the rotation Rate of change – See at least ¶23; Angle with respect to horizon – See at least ¶26 and Figs. 2A-2C; Derivative function – See at least ¶35).

As to claim 10, Chaudary fails to explicitly disclose the circuitry adapted to adjust one or more propulsion forces further comprises one or both of the circuitry adapted to change an amount of power provided to one or more rotors of the flight vehicle, and circuitry adapted to change angle of one or more vertical jets on the flight See at least ¶29). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Chaudary and include the feature of the circuitry adapted to adjust one or more propulsion forces further comprises one or both of the circuitry adapted to change an amount of power provided to one or more rotors of the flight vehicle, and circuitry adapted to change angle of one or more vertical jets on the flight vehicle, because these claimed features are conventional means of maintaining the position of the flight vehicle of Chaudary via pitch and roll control.

As to claim 11, Chaudary discloses the non-fixed portion is suspended from the fixed portion using a connector including at least one of: a spring, a hydraulic system, a hinge, rubber coupling mechanisms or pads, chains, or cables, and magnets (Guy ropes or wires, i.e. cables – See at least ¶24).

As to claim 12, Chaudary discloses the non-fixed portion is suspended from the fixed portion using at least one of: a plurality of springs, hydraulic systems, hinges, rubber coupling mechanisms or pads, chains, cables, and magnets (Guy ropes or wires, i.e. cables – See at least ¶24).

As to claim 15, Chaudary discloses a center of mass of the flight system is intentional, and the height of the non-fixed portion and the fixed portion are designed to enable the desired center of mass (Examiner notes purpose of invention is to maintain stability, i.e. maintain an intentional center of mass, wherein a height, i.e. a trigonometric derivation of a payload angle, is part of the stability control – See at least Abstract and Figs. 2B-2C).

As to claim 16, Chaudary fails to explicitly disclose the non-fixed portion comprises a seat. However, Malloy teaches a seat (See at least Fig. 31). 
Chaudary discloses a flight vehicle comprising fixed and non-fixed portions, i.e. payload, wherein the flight vehicle is controlled in response to movements of the non-fixed portion relative to the fixed portion. Malloy teaches a flight vehicle, equipped with a seat to accommodate a payload.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chaudary and include the feature of a seat, as taught by Malloy, because seats are known and conventional equipment in the aircraft arts.

As to claim 17, Chaudary discloses the non-fixed portion comprises a platform (Payload depicted at least in Fig. 1 meets broad definition of platform).

As to claim 18, Chaudary discloses the non-fixed portion and the fixed portion comprise a vertically oriented flight system adapted to support a standing occupant or vertically oriented payload (Examiner notes the payload can be in any orientation – See at least Fig. 1.)

As to claim 20, Chaudary discloses the non-fixed portion is adapted to be tilted or rotated by a rider or payload shift (Payload angles, i.e. changes in position of non-fixed portion relative to fixed portion – See at least Abstract).

As to claim 23, Chaudary discloses the non-fixed portion is adapted to hold a payload or human rider in a standing, sitting, or reclined or prone position in a pilot seat, rider or passenger seat or medical bed, wherein at least one of a tilt, lean, rotation, center of mass or change in center of mass is detected and may be used as an input to at least one of the vehicle system, flight dynamics, and control while the flight vehicle performs autonomous or remote piloted flight (Attached payload, i.e. non-fixed portion adapted to hold a payload – See at least Fig. 1; Control signals to damp oscillation – See at least Abstract; Automatic, i.e. autonomous, control – See at least ¶7).

As to claim 26, Chaudary discloses flight vehicle comprises at least one sensor adapted to detect a change in a position of the non-fixed portion relative to the fixed portion and the sensor comprises at least one of: an electromagnetic wave-based measurement device, a sonar-based device, magnets, and mechanical components (Sensors, necessarily comprise mechanical components – See at least ¶24).

As to claim 27, Chaudary discloses the fixed portion adjusts to the non-fixed portion in order to minimize a change in a center of mass of the rider or payload on the non-fixed portion (Control signals to damp oscillation, i.e. minimize changes in center of mass – See at least Abstract).
As to claim 28, Chaudary discloses the flight vehicle comprises at least one sensor adapted to detect a change in a position of the non-fixed portion relative to the fixed portion and the sensor comprises at least one of: a device adapted to measure a compression of a spring, a device to measure vibrations in a tensile coupling mechanism coupling the fixed portion to the non-fixed portion, a device where sensors are within the coupling mechanism, a gyroscope, or an accelerometer (Sensors, including gyro, accelerometer, etc. – See at least ¶24).

As to claim 29, Chaudary discloses the flight vehicle comprises at least one sensor adapted to detect a change in a position of the non-fixed portion relative to the fixed portion and sensors are positioned in at least one location on at least one of the fixed portion or the non-fixed portion of the flight vehicle (Flight vehicle equipped with sensors – See at least ¶24).

As to claim 31, Chaudary discloses the flight vehicle comprises at least one sensor adapted to detect a change in a position of the non-fixed portion relative to the fixed portion, where the at least one sensor is responsive to movement (Sensors – See at least ¶24).

As to claim 32, Chaudary discloses through the sensors and the non-fixed portion, the sensors are adapted to make a determination of at least one of a center of mass or a shift in the center of mass of a rider or payload (Sensors – See at least ¶24).

As to claim 34, Chaudary discloses the flight vehicle is unmanned or remotely-piloted (Flight input control receives signals via direct manipulation or via a radio receiver, i.e. “remotely-piloted” – See at least ¶32).

Claims 13, 14, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudary, US 20150331427 A1, in view of Malloy, US 20170174335 A1, hereinafter referred to as Chaudary, and Malloy, respectively
As to claim 13, Chaudary discloses using a connector including at least one of: springs, hydraulic systems, hinges, rubber coupling mechanisms or pads, chains, cables, and magnets (Guy ropes or wires, i.e. cables – See at least ¶24).
Chaudary fails to explicitly disclose the non-fixed portion is positioned above the fixed portion. However, Malloy teaches positioning a payload above a fixed portion (Rider, i.e. payload – See at least Fig. 31).
Chaudary discloses a flight vehicle comprising fixed and non-fixed portions, i.e. payload, wherein the flight vehicle is controlled in response to movements of the non-fixed portion relative to the fixed portion. Malloy teaches a flight vehicle, wherein a payload may be positioned above the flight vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chaudary and include the feature of the non-fixed portion is positioned above the fixed portion, as taught by Malloy, to control flight when a payload may be positioned above the “fixed portion” of a flight vehicle.

As to claim 14, Chaudary discloses using a connector including at least one of: a plurality of springs, hydraulic systems, hinges, rubber coupling mechanisms or pads, chains, cables, and magnets (Guy ropes or wires, i.e. cables – See at least ¶24).
Chaudary fails to explicitly disclose at least part of the non-fixed portion may be positioned level with, on top of, or flush with the fixed portion. However, Malloy teaches positioning a payload on top of a fixed portion (Rider, i.e. payload – See at least Fig. 31).
Chaudary discloses a flight vehicle comprising fixed and non-fixed portions, i.e. payload, wherein the flight vehicle is controlled in response to movements of the non-fixed portion relative to the fixed portion. Malloy teaches a flight vehicle, wherein a payload may be positioned above the flight vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chaudary and include the feature of at least part of the non-fixed portion may be positioned level with, on top of, or flush with the fixed portion, as taught by Malloy, to control flight when a payload may be positioned above the “fixed portion” of a flight vehicle.

As to claim 33, Chaudary fails to explicitly disclose the flight vehicle may be piloted or occupied by a rider. However, Malloy teaches a flight vehicle may be piloted or occupied by a rider (See at least Fig. 31).
Chaudary discloses a flight vehicle comprising fixed and non-fixed portions, i.e. payload, wherein the flight vehicle is controlled in response to movements of the non-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chaudary and include the feature of the flight vehicle may be piloted or occupied by a rider, as taught by Malloy, to accommodate a rider as is known and conventional in the personal rotorcraft art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudary, US 20150331427 A1, in view of Redmond, US 20040089763 A1, hereinafter referred to as Chaudary, and Redmond, respectively.
As to claim 19, Chaudary fails to explicitly disclose the vertically oriented flight system comprises a flight suit or exoskeleton, wherein the flight vehicle is formed as a body suit worn by the pilot or rider, wherein the body suit includes both a non-fixed portion and a fixed portion, and wherein one or more sensors are attached to the body suit. However, Redmond teaches a flight suit or exoskeleton, wherein the flight vehicle is formed as a body suit worn by the pilot or rider, wherein the body suit includes both a non-fixed portion and a fixed portion, and wherein one or more sensors are attached to the body suit (Flight suit with various fixed and non-fixed portions – See at least Fig. 1; Sensors – See at least ¶145).
Chaudary discloses a flight vehicle comprising fixed and non-fixed portions, i.e. payload, wherein the flight vehicle is controlled in response to movements of the non-fixed portion relative to the fixed portion. Redmond teaches a flight suit comprising various components necessary for flight.
.

Claims 21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudary, US 20150331427 A1, in view of Redmon, US 20140014766 A1, hereinafter referred to as Chaudary, and Redmon, respectively.
As to claim 21, Chaudary fails to explicitly disclose the non-fixed portion is adapted as a platform wherein a rider or user may be in a reclined or prone position.  However, Redmon teaches a platform wherein a rider or user may be in a prone position (See at least Fig. 1).
Chaudary discloses a flight vehicle comprising fixed and non-fixed portions, i.e. payload, wherein the flight vehicle is controlled in response to movements of the non-fixed portion relative to the fixed portion. Redmon teaches a flight vehicle wherein a rider may be in a prone position during flight.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chaudary and include the feature of the non-fixed portion is adapted as a platform wherein a rider or user may be in a reclined or prone position, as taught by Redmon, to implement the disclosure of 

As to claim 24, Chaudary fails to explicitly disclose the non-fixed portion comprises a wheel, handle bars or other handheld devices, wireless or wired, configured with buttons or levers, to communicate signals to the flight vehicle, or where a unique set of taps, or other signals, can be inputs to the flight vehicle, wherein inputs may impart mechanical change on the flight vehicle. However, Redmon teaches the non-fixed portion comprises a wheel, handle bars or other handheld devices, wireless or wired, configured with buttons or levers, to communicate signals to the flight vehicle, or where a unique set of taps, or other signals, can be inputs to the flight vehicle, wherein inputs may impart mechanical change on the flight vehicle (Throttle items 116, 118 – See at least Fig. 1).
Chaudary discloses a flight vehicle comprising fixed and non-fixed portions, i.e. payload, wherein the flight vehicle is controlled in response to movements of the non-fixed portion relative to the fixed portion. Redmon teaches a flight vehicle comprising various inputs for a rider to command the flight vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chaudary and include the feature of the non-fixed portion comprises a wheel, handle bars or other handheld devices, wireless or wired, configured with buttons or levers, to communicate signals to the flight vehicle, or where a unique set of taps, or other signals, can be inputs to the 

As to claim 25, Chaudary fails to explicitly disclose the wheel or an input is adapted to manipulate a rudder or wing flap to alter a flight characteristic. However, Redmon teaches an input is adapted to manipulate a rudder or wing flap to alter a flight characteristic (Item 126 – See at least Fig. 1).
Chaudary discloses a flight vehicle comprising fixed and non-fixed portions, i.e. payload, wherein the flight vehicle is controlled in response to movements of the non-fixed portion relative to the fixed portion. Redmon teaches a flight vehicle comprising various inputs for a rider to command the flight vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chaudary and include the feature of an input is adapted to manipulate a rudder or wing flap to alter a flight characteristic, as taught by Redmon, to control the flight of a flight vehicle as is known in the art.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudary, US 20150331427 A1, in view of Limvorapun, US 20150241198 A1, hereinafter referred to as Chaudary, and Limvorapun, respectively.
As to claim 30, Chaudary discloses the flight vehicle comprises at least one sensor adapted to detect a change in a position of the non-fixed portion relative to the fixed portion (Sensors – See at least ¶24).
Paired sensors for determining payload position with respect to rotorcraft – See at least Abstract).
Chaudary discloses a flight vehicle comprising fixed and non-fixed portions, i.e. payload, wherein the flight vehicle is controlled in response to movements of the non-fixed portion relative to the fixed portion. Limvorapun teaches a flight vehicle equipped with paired sensors for determining movement of a slung payload with respect to the flight vehicle
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chaudary and include the feature of each sensor has a paired sensor, wherein a sensor on a non-fixed portion is paired with a sensor on a fixed portion, wherein a linear distance may be measured between paired sensors on the non-fixed and fixed portion of the flight vehicle, as taught by Limvorapun, to control the flight of a flight vehicle as is known in the art.




Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668